Case: 20-1856    Document: 70     Page: 1   Filed: 01/20/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JOSIAH E. NICELY,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1856
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:16-cv-01264-DAT, Judge David A. Tapp.
                  ______________________

                Decided: January 20, 2022
                 ______________________

     CHARLES W. GITTINS, Lake Frederick, VA, argued for
 plaintiff-appellant.

     JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ROBERT EDWARD
 KIRSCHMAN, JR., DOUGLAS K. MICKLE.
                   ______________________

 Before MOORE, Chief Judge, PROST and O’MALLEY, Circuit
                        Judges.
Case: 20-1856    Document: 70      Page: 2    Filed: 01/20/2022




 2                                               NICELY   v. US



          Opinion for the court filed PER CURIAM.
       Circuit Judge O’MALLEY concurs in the result.
 PER CURIAM.
      Josiah Nicely appeals a decision of the United States
 Court of Federal Claims (“Claims Court”) that: (1) dis-
 missed Count II of Nicely’s complaint, which the Claims
 Court concluded was predicated on an alleged violation of
 the Military Whistleblower Protection Act (“MWPA”), 10
 U.S.C. § 1034, over which the court lacked subject matter
 jurisdiction; and (2) granted the government’s cross-motion
 for judgment on the administrative record as to all remain-
 ing issues. Nicely v. United States, 147 Fed. Cl. 727 (2020).
 One such issue was Nicely’s contention that the Board for
 Correction of Naval Records’ (“BCNR” or “Board”) denial of
 his request for correction of his military record must be set
 aside because the BCNR contained unauthorized members.
 Specifically, Nicely asserts that the BCNR panel that con-
 sidered his request contained retired military members
 who did not qualify as “civilians of the executive part” of
 the Navy as 10 U.S.C. § 1552(a)(1) requires.
     On appeal, Nicely challenges the Claims Court’s dis-
 missal of Count II and its determination that the BCNR’s
 long-standing practice of permitting retired members of
 the military to serve as members of the Board does not vi-
 olate 10 U.S.C. § 1552(a)(1)’s requirement that the Secre-
 tary of the Navy “act[] through boards of civilians of the
 executive part of that military department.” For the fol-
 lowing reasons, we affirm.
                       I. BACKGROUND
     Nicely served in active duty in the United States Ma-
 rine Corps (“USMC”) for more than ten years. Nicely, 147
 Fed. Cl. at 731. After an incident in January 2010, where
 Nicely was arrested and charged with driving under the in-
 fluence, Nicely went through a series of disciplinary
Case: 20-1856     Document: 70     Page: 3    Filed: 01/20/2022




 NICELY   v. US                                             3



 proceedings and was ultimately involuntarily discharged
 in October 7, 2011.
      Three things of note occurred between Nicely’s arrest
 and discharge. First, the state court dismissed the driving-
 under-the-influence charge, and Nicely was only convicted
 of misdemeanors that did not involve driving while im-
 paired. Second, during the course of non-judicial discipli-
 nary proceedings, among other statements regarding the
 circumstances of his arrest, Nicely wrote a letter to his
 Commanding General admitting to having driven under
 the influence on January 22, 2010. Third, in February
 2011, after the Board of Inquiry (“BOI”) proceedings had
 begun, but before they completed in April 2011 with a dis-
 charge recommendation, Nicely filed a reprisal complaint
 under the MWPA. The complaint was investigated by the
 Marine Corp IG, Nicely was interviewed during the course
 of the investigation, and he provided information regarding
 his arrest to the IG at that time. Nicely’s complaint was
 dismissed in February 2012 based on an IG finding that
 there was “no indication that any actions toward Capt.
 Nicely occurred as a result of what he considered Protected
 Communications.” J.A. 137.
      Nicely petitioned the BCNR to correct his military rec-
 ord, alleging various errors in his separation. Specifically,
 Nicely requested that the BCNR correct his military record
 by: (1) directing removal of the January 2010 fitness report
 relating to his arrest; (2) setting aside his administrative
 separation from the USMC for misconduct, as well as the
 Board of Inquiry (“BOI”) decision that led to that separa-
 tion; (3) reinstating Nicely to active duty with back pay;
 and (4) ordering any additional relief. Nicely, 147 Fed. Cl.
 at 736. In August 2015, the BCNR found Nicely’s argu-
 ments and evidence insufficient to establish the existence
 of material error or injustice and therefore denied his peti-
 tion for relief. Id.
Case: 20-1856     Document: 70     Page: 4    Filed: 01/20/2022




 4                                                NICELY   v. US



      Nicely subsequently filed suit in the Claims Court,
 challenging the BCNR’s decision. Nicely purported to
 ground his claims on the Military Pay Act (“MPA”). As rel-
 evant to this appeal, Nicely alleged in Count II that his dis-
 charge must be set aside because it was predicated, in part,
 on confidential statements he had made to the IG during
 the investigation of his MWPA claim. He separately as-
 serted that some members of the BCNR were not statuto-
 rily authorized to serve. The court remanded the case to
 the BCNR twice for further consideration.
     First, the court ordered the BCNR to explain to what
 extent, if any, Nicely’s statements to the IG factored into
 his discharge recommendation. The BCNR responded
 upon remand that Nicely’s disclosures to the IG were irrel-
 evant to its recommendation because Nicely had inde-
 pendently admitted to his supervising officer in writing
 that he had, in fact, been driving while impaired in Janu-
 ary 2010.
     Second, in December 2018, the court remanded the
 matter for the BCNR to consider Nicely’s claim that certain
 retired military members—specifically retired military of-
 ficers—are precluded from sitting on military correction
 boards under 10 U.S.C. § 1552(a). Id. at 736. After consul-
 tation with the counsel’s office at the Department of De-
 fense (“DoD”) on that question, a three-member panel of
 the Board with no prior military service considered the is-
 sue. In a June 2019 decision, the Board found that “none
 of the provisions in the BCNR’s authorizing statute and
 governing regulations expressly define ‘civilian,’ and thus
 do not expressly exclude retired military members from
 those civilians who may serve as Board members.” Id.;
 J.A. 334. The Board concluded that “the use of retired mil-
 itary members was not in error or unjust,” and therefore
 denied Nicely’s request for relief. Nicely, 147 Fed. Cl.
 at 737. The case was again returned to the Claims Court.
Case: 20-1856     Document: 70     Page: 5    Filed: 01/20/2022




 NICELY   v. US                                             5



     In the March 27, 2020 decision at issue on appeal, the
 Claims Court granted the government’s motion to dismiss
 Count II of the complaint for lack of subject matter juris-
 diction. Id. at 738. Citing this court’s decisions in Bias v.
 United States, 722 F. App’x 1009, 1013 (Fed. Cir. 2018), and
 Rana v. United States, 664 F. App’x 943, 947 (Fed. Cir.
 2016), the court held that it “lacks jurisdiction to resolve
 MWPA claims, such as Nicely’s standalone claim as
 pleaded in Count II.” Id. Although Nicely insisted his
 claim was one under the MPA and not the MWPA, the
 court concluded that the substance of his allegations belied
 that assertion. The court concluded that, once properly
 characterized based on the real substance of his allega-
 tions, the court lacked jurisdiction to consider Count II.
 The court also rejected Nicely’s argument that retired mil-
 itary officers are not “civilians” and therefore cannot serve
 as members of the BCNR. In reaching its conclusion, the
 Claims Court applied the framework set out in Chevron,
 U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467
 U.S. 837 (1984). After first determining that Congress had
 not spoken to the issue, the court concluded that, looking
 to the statutory text, dictionary definitions, and language
 used elsewhere in Title 10, “it was reasonable for the BCNR
 to conclude that Congress intended the term ‘civilian’ to
 have an ordinary meaning that includes former and retired
 military members.” Nicely, 147 Fed. Cl. at 741. The court,
 thus, said it would defer to the BCNR’s conclusion on the
 constitution of the Board. The court then denied Nicely’s
 remaining claims, finding that he failed to meet his burden
 of establishing that the BCNR’s determinations were arbi-
 trary, capricious, or contrary to law.
    Nicely timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                       II. DISCUSSION
    On appeal, Nicely argues that the Claims Court erred
 when it: (1) dismissed Count II of his complaint for lack of
Case: 20-1856     Document: 70     Page: 6    Filed: 01/20/2022




 6                                               NICELY   v. US



 subject matter jurisdiction and (2) agreed with the BCNR
 that retired military officers qualify as “civilians” within
 the meaning of 10 U.S.C. § 1552(a)(1) and therefore are
 permitted to serve on correction boards. He does not ap-
 peal any other issues decided by the Claims Court.
                A. Subject Matter Jurisdiction
     We dispense with the first issue quickly. We review a
 Claims Court decision dismissing for lack of subject matter
 jurisdiction de novo. Diaz v. United States, 853 F.3d 1355,
 1357 (Fed. Cir. 2017). Nicely bears the burden of establish-
 ing jurisdiction by a preponderance of the evidence. Id.
 Although Nicely denies that Count II of his complaint
 sought to state a cause of action under the MWPA and sub-
 mits that his claims were entirely based on the MPA, we
 agree with the Claims Court that this argument is “inex-
 plicabl[e]” given that he invokes the MWPA no less than
 three times in Count II. Nicely, 147 Fed. Cl. at 738 n.7.
     We agree with the Claims Court that we must look to
 the substance of the allegations in a complaint when as-
 sessing the scope of the Claims Court’s (and our) jurisdic-
 tion over those claims, not the label a claimant places on
 them. The entire predicate for Count II of Nicely’s com-
 plaint is that the BCNR relied upon certain confidential
 disclosures to the IG when making its recommendation for
 discharge to the Secretary, which the MWPA prohibits.
 There is no way to read his claim other than one directly
 asserting a violation of the MWPA. The MWPA establishes
 a detailed, comprehensive scheme for addressing whistle-
 blower issues within the military. 10 U.S.C. § 1034(a)–(h).
 Reviewing this statutory scheme, we have held that the
 MWPA is not a money-mandating statute and that the
 Claims Court does not possess jurisdiction to entertain
 MWPA claims. Rana, 664 F. App’x at 948 (citing Lewis v.
 United States, 476 F. App’x 240, 244 (Fed. Cir. 2012)); Bias,
 722 F. App’x at 1013. The Claims Court correctly con-
 cluded that Nicely’s claim in Count II arose under the
Case: 20-1856     Document: 70     Page: 7    Filed: 01/20/2022




 NICELY   v. US                                              7



 MWPA and not the MPA and that the court, therefore,
 lacked jurisdiction to consider Nicely’s claim.
          B. Interpretation of 10 U.S.C. § 1552(a)(1)
     As to the second issue, we review a Claims Court deci-
 sion granting or denying a motion for judgment on the ad-
 ministrative record without deference—meaning that we
 apply the same standard as the trial court. Chambers v.
 United States, 417 F.3d 1218, 1227 (Fed. Cir. 2005). We
 “will not disturb the decision of the corrections board un-
 less it is arbitrary, capricious, contrary to law, or unsup-
 ported by substantial evidence.” Id.
     Resolution of Nicely’s second issue on appeal requires
 us to consider what appears to be an issue of first impres-
 sion: whether permitting retired military officers to sit on
 the BCNR violates 10 U.S.C. § 1552(a)(1). Nicely main-
 tains that it does, and argues that his original BCNR was
 improperly constituted because it included retired commis-
 sioned officers as members. The government admits that
 § 1552 does not define the term “civilian,” but points out
 that it does not expressly exclude former commissioned
 military officers from serving on correction boards. Accord-
 ing to the government, the BCNR correctly interpreted
 § 1552(a)(1) to permit retired officers to serve on correction
 boards, and the Claims Court was correct to defer to that
 conclusion under Chevron. We conclude that the best in-
 terpretation of § 1552(a)(1) is the interpretation the BCNR
 adopted, so we need not decide whether or how the Chevron
 framework applies here. See, e.g., Chudik v. Hirshfeld, 987
 F.3d 1033, 1039 (Fed. Cir. 2021).
                      1. Statutory Text
     When interpreting a statute, we “begin with the lan-
 guage employed by Congress.” Engine Mfrs. Ass’n v. S.
 Coast Air Quality Mgmt. Dist., 541 U.S. 246, 252 (2004) (in-
 ternal quotation marks and citation omitted).          Sec-
 tion 1552, provides in relevant part:
Case: 20-1856     Document: 70      Page: 8     Filed: 01/20/2022




 8                                                  NICELY   v. US



     The Secretary of a military department may cor-
     rect any military record of the Secretary’s depart-
     ment when the Secretary considers it necessary to
     correct an error or remove an injustice. Except as
     provided in paragraph (2), such corrections shall be
     made by the Secretary acting through boards of ci-
     vilians of the executive part of that military depart-
     ment.
 10 U.S.C. § 1552(a)(1) (emphasis added). The statute
 therefore requires that the Secretary of a military depart-
 ment, when exercising discretion to correct military rec-
 ords, must “act through boards of civilians of the executive
 part of that military department.” Id.
     The BCNR is under the direction and supervision of the
 Assistant Secretary of the Navy (Manpower & Reserve Af-
 fairs) and is part of the organization that is the Navy.
 Nicely does not dispute that the members of his BCNR
 panel were from the “executive part” of that military de-
 partment. Instead, Nicely’s argument on appeal is that the
 BCNR panel that considered his claims was not composed
 solely of “civilians” because, in Nicely’s view, a “retired mil-
 itary officer” is a “current member of the military service”
 and therefore cannot be a “civilian” as that term is used in
 § 1552(a)(1). See Appellant’s Br. 5.
      Congress did not explicitly define “civilians” in the text
 of § 1552(a)(1). That a term is not defined in a statute does
 not make it indecipherable, however. It is well established
 that “the legislature’s failure to define commonly-used
 terms does not create ambiguity, because the words in a
 statute ‘are deemed to have their ordinarily understood
 meaning.’” Executive Jet Aviation, Inc. v. United States,
 125 F.3d 1463, 1468 (Fed. Cir. 1997) (quoting Koyo Seiko
 Co. v. United States, 36 F.3d 1565, 1571 n.9 (Fed. Cir.
 1994)). The question we must ask is whether well-known
 principles of statutory interpretation reveal the meaning of
 any such silence. Burns v. United States, 501 U.S. 129, 136
Case: 20-1856     Document: 70     Page: 9    Filed: 01/20/2022




 NICELY   v. US                                             9



 (1991) (“An inference drawn from congressional silence cer-
 tainly cannot be credited when it is contrary to all other
 textual and contextual evidence of congressional intent.”).
     In the absence of an express definition, we first give
 undefined terms their ordinary meaning. Asgrow Seed Co.
 v. Winterboer, 513 U.S. 179, 187 (1995) (“When terms used
 in a statute are undefined, we give them their ordinary
 meaning.”); Richards v. United States, 369 U.S. 1, 9 (1962)
 (“[W]e must, of course, start with the assumption that the
 legislative purpose is expressed by the ordinary meaning of
 the words used.”). This “ordinary meaning may be in-
 formed through the use of dictionaries.” Gazelle v. Shulkin,
 868 F.3d 1006, 1011 (Fed. Cir. 2017) (citing United States
 v. Rodgers, 466 U.S. 475, 479 (1984)).
     Modern dictionaries define the term “civilian” as a per-
 son who is not on active duty in the armed services. See
 Webster’s New World College Dictionary (4th ed. 2010) (de-
 fining a civilian as “any person not an active member of the
 armed forces”); Oxford English Dictionary (2d ed. 1989) (“A
 person who is not professionally employed in the armed
 forces; a non-military person”); Black’s Law Dictionary
 (11th ed. 2019) (“A person not serving in the military.”). As
 the Claims Court explained, these definitions differentiate
 between persons “on active duty in the armed services” and
 those who are not. Nicely, 147 Fed. Cl. at 741. This differ-
 entiation is consistent with how the terms “member[s] of
 the armed forces” and “active duty” are used elsewhere in
 Title 10. Id. For example, the phrase “member[s] of the
 armed forces” is defined in Title 10 as “(A) a member of the
 armed forces who is serving active duty, (B) a member of
 the National Guard who is serving on full-time National
 Guard duty, or (C) a member of a Reserve component while
 performing inactive-duty training.” 10 U.S.C. § 976(a)(1).
 Elsewhere in Title 10, “active duty” is defined as “full-time
 duty in the active military service of the United States.” 10
 U.S.C. § 101(d)(1). Taken together, these definitions sug-
 gest that a “retired” member of the military—a person who
Case: 20-1856     Document: 70      Page: 10    Filed: 01/20/2022




 10                                                 NICELY   v. US



 is not serving in full-time active duty—is not a “member of
 the armed forces” and therefore would not normally qualify
 as a “civilian.”
     The broader statutory context confirms this definition.
 There is a “presumption that a given term is used to mean
 the same thing throughout a statute.” Brown v. Gardner,
 513 U.S. 115, 118 (1994). Elsewhere in Title 10, Congress
 expressed its understanding that former and retired mem-
 bers of the military are “civilians” by creating post-retire-
 ment waiting periods before such personnel could be
 appointed to certain high-level civilian positions. For ex-
 ample, 10 U.S.C § 113(a), which provides that the Secre-
 tary of Defense must be “appointed from civilian life,”
 excludes from eligibility any person who is “within seven
 years after relief from active duty as a commissioned officer
 of a regular component of an armed force.” See also
 10 U.S.C. § 134(a) (excluding from eligibility for Under Sec-
 retary of Defense for Policy persons who are “within seven
 years after relief from active duty as a commissioned officer
 of a regular component of an armed force”). Similar re-
 quirements exist for the Secretaries of the Navy and Army.
 See 10 U.S.C. §§ 8013(a), 7013(a) (providing for appoint-
 ment from “civilian life” after five years of relief from active
 duty). And, Congress imposed similar restrictions on the
 appointment of judges for the United States Court of Ap-
 peals for the Armed Forces. See 10 U.S.C. § 942(b)(1), (b)(4)
 (providing that “[e]ach judge shall be appointed from civil-
 ian life by the President,” but prohibiting appointment of
 persons who are within seven years after retirement from
 active duty as a commissioned officer).
      The express statutory exclusion of retired military of-
 ficers from appointment to certain roles within the civil
 service for a specified period of time after active service
 ends implies that those individuals would have been eligi-
 ble for service as civilians immediately upon retirement but
 for the statutorily-imposed “cooling-off” period. If Congress
 had wanted to include a similar “cooling-off” period for
Case: 20-1856     Document: 70     Page: 11    Filed: 01/20/2022




 NICELY   v. US                                             11



 service on correction boards, it could have done so ex-
 pressly. The absence of such a period in § 1552(a)(1)
 strongly suggests that retired military officers qualify as
 “civilians” for purposes of the BCNR upon retirement and
 commencement of service in the executive department of
 the Navy. The use of the term “civilian” throughout Title
 10 to include former and retired members of the military is
 consistent with the ordinary meaning of “civilians”—that
 is, a person who is “not serving on active duty in the mili-
 tary.” See Nicely, 147 Fed. Cl. at 741; JA. 335.
                    2. Relevant Case Law
      As he did before the Claims Court, Nicely cites Weiss v.
 United States, 408 F.2d 416, 421 (Ct. Cl. 1969), and Proper
 v. United States, 139 Ct. Cl. 511, 526 (1957), for the propo-
 sition that retired military members are not civilians
 within the meaning of 10 U.S.C. § 1552(a). He also cites
 several cases in the military retirement pay context for the
 proposition that “retired officers are in the military service
 of the government.” Appellant Br. 9 (quoting United States
 v. Tyler, 105 U.S. 244, 245 (1882)). None of these cases
 persuasively support Nicely’s position, however.
     At the outset, neither Proper nor Weiss addressed
 whether retired service members can serve on correction
 boards. Instead, both cases were directed to the question
 of whether the Secretary of a military branch could over-
 rule the substantiated findings of the correction board on
 the advice of others. See Proper, 139 Ct. Cl. at 526 (explain-
 ing that the Secretary of the Army could not disregard the
 findings of the correction board in favor of the contrary ad-
 vice of a retired military officer because corrections were to
 be decided by the Secretary after considering the BCNR’s
 recommendation, not the recommendations of others);
 Weiss, 408 F.2d at 421 (finding that the Secretary’s rejec-
 tion of the BCNR’s recommendation was unjustified, where
 the Board’s recommendation was supported by the record
Case: 20-1856    Document: 70     Page: 12    Filed: 01/20/2022




 12                                              NICELY   v. US



 and the Secretary instead chose to follow the advice of an
 active duty naval officer).
      We confirmed as much in Strickland v. United States,
 423 F.3d 1335 (Fed. Cir. 2005), where we addressed the
 scope of § 1552(a). In Strickland, “[t]he sole issue [was]
 whether the Assistant Secretary acted outside his statuto-
 rily-granted powers when he rejected the recommendation
 of the [BCNR].” Id. at 1337. We concluded that “he did
 not, and that the trial court erred in interpreting § 1552(a)
 to mandate that the Assistant Secretary cannot reject a
 Board recommendation.” Id. In reaching this conclusion,
 we clarified “the point of Proper and Weiss: Congress
 wanted final decisions on records corrections to be made by
 civilians in each military department, not uniformed offic-
 ers. In both cases the Secretary effectively deferred to a
 professional military officer over the reasonable decision of
 the Board.” Id. at 1342. Because “no uniformed officer was
 involved in any decision-making” in Strickland, and it was
 the Secretary’s own decision to reject the BCNR’s recom-
 mendation, we concluded that neither Proper nor Weiss
 was applicable. Id.
      More recently, in Strand v. United States, 951 F.3d
 1347 (Fed. Cir. 2020), we again clarified that Proper and
 Weiss “have no application without military officer involve-
 ment.” Strand, 951 F.3d at 1353 (internal quotation marks
 and citation omitted). In Strand, the BCNR issued a deci-
 sion that recommended granting the appellant’s request
 for correction. Id. at 1349. The Secretary of the Navy twice
 rejected that recommendation. Id. Later, the BCNR’s
 then-Executive Director, Robert O’Neill, who was a “retired
 Navy [Judge Advocate General]” attorney, wrote a memo-
 randum requesting that the Secretary of the Navy review
 the 2014 BCNR decision, but “without advocating a partic-
 ular outcome of that review.” Id. at 1352–53. After finding
 that Proper and Weiss were “inapplicable” to Strand’s
 case—because the individuals giving advice to the
Case: 20-1856     Document: 70      Page: 13    Filed: 01/20/2022




 NICELY   v. US                                               13



 Secretary in Proper and Weiss were actual “uniformed mil-
 itary officers”—we explained:
     Although BCNR Executive Director O’Neill is a re-
     tired military officer, his memo requesting Secre-
     tarial review does not constitute undue officer
     influence. Mr. O’Neill was a civilian employee of
     the Navy at the time he wrote the memo, and his
     memo merely states that the Secretary “should re-
     view this case for decision,” without advocating a
     particular outcome of that review.
 Id. at 1353 (emphases added) (citations omitted). We ulti-
 mately held that the “Secretary acted within his discretion
 in rejecting the recommendation of the Board.” Id. at 1357.
      Although Strand did not address the precise issue pre-
 sented in this appeal—whether retired military members
 can serve on military correction boards—our analysis in
 that case supports our interpretation here. In particular,
 our indication that O’Neill, who was a retired military of-
 ficer, was a “civilian employee” of the Navy, rather than a
 “uniformed military officer,” supports the notion that a re-
 tired military officer serving on the BCNR qualifies as a
 civilian. See id. at 1353.
     Finally, Nicely cites several cases that refer to retired
 military officers as members of the military. See Tyler, 105
 U.S. at 245 (“It is impossible to hold that men who are by
 statute declared to be a part of the army, who may wear its
 uniform, whose names shall be borne upon its register, who
 may be assigned by their superior officers to specified du-
 ties by detail as other officers are, . . . are still not in the
 military service”); United States ex rel. Pasela v. Fenno,
 167 F.2d 593, 595 (2d Cir. 1948) (finding that Fleet Reserv-
 ists qualify as members of the “naval forces” as they “re-
 main subject to call to active duty”); Hostinsky v. United
 States, 292 F.2d 508, 509–10 (Ct. Cl. 1961) (noting that a
 retired officer of the Navy, receiving longevity retired pay,
 could not hold another office in the civil service entitling
Case: 20-1856    Document: 70      Page: 14     Filed: 01/20/2022




 14                                                NICELY   v. US



 him to compensation); Lemly v. United States, 109 Ct. Cl.
 760, 763 (1948) (stating that an officer retired from active
 duty, who is receiving retirement pay, “is still subject to
 call to active duty” and “is still an officer in the service of
 his country”); McCarty v. McCarty, 453 U.S. 210, 211
 (1981) (concluding that, upon dissolution of marriage, “fed-
 eral law precludes a state court from dividing military non-
 disability retired pay pursuant to state community
 property laws”). 1
     As the Claims Court correctly noted, however, these
 cases “provide no support for [Nicely’s] position as they ad-
 dress narrow issues of military retired pay, the now-re-
 pealed prohibition on dual office holding, and court-martial
 jurisdiction of former military members.”             Nicely,
 147 Fed. Cl. at 741 n.12. The fact that one can be subject
 to certain restrictions based on his or her former military
 and current pay status does not answer the question
 whether that retiree is a civilian under § 1552(a)(1). Im-
 portantly, none of the cases on which Nicely relies stand for



      1  At oral argument, counsel for Nicely cited a recent
 decision from the United States Court of Appeals for the
 Armed Forces for the general proposition that retired mem-
 bers of the military who continue to receive pay remain in
 the military service of the government. Oral Arg. at 9:33–
 10:21, available at http://oralarguments.cafc.uscourts.gov/
 default.aspx?fl=20-1856_07062021.mp3 (citing United
 States v. Begani, Nos. 20-0217, 20-0327, 2021 WL 2639319
 (C.A.A.F. Jun. 24, 2021)). But Begani—which found that
 members of the Navy’s Fleet Reserve could be subject to
 court-martial jurisdiction—did not consider or otherwise
 address the question of whether retired military officers
 acting as civilian employees of a military organization can
 serve on military correction boards. See Begani, 2021 WL
 2639319, at *1. And, even if it had, it would not bind this
 court.
Case: 20-1856     Document: 70    Page: 15    Filed: 01/20/2022




 NICELY   v. US                                            15



 the proposition that a properly appointed member of the
 civil service from the executive part of the military organi-
 zation is prohibited from serving on a correction board
 merely because they are also retired military.
     Accordingly, we hold that the term “civilians” in
 10 U.S.C. § 1552(a)(1) includes former and retired mem-
 bers of the military serving in the civilian arm of the mili-
 tary organization at issue. We therefore agree with the
 Claims Court that the BCNR did not act contrary to law or
 regulation by permitting retired military officers to serve
 as members of the Board, albeit based on a different legal
 rationale. Id. at 742.
                      III. CONCLUSION
     We have considered Nicely’s remaining arguments and
 find them unpersuasive. Accordingly, we affirm the deci-
 sion of the Claims Court.
                        AFFIRMED
                            COSTS
 No costs.